The Chancellor.
The assignor of a judgment assigned is a proper party, but not an indispensable one. I am aware that the cases cited in support of the demurrer, do indeed require the assignor to be made a party in all cases, but the whole subject will be found reviewed in Story’s Equity Pleading, 149, and the above distinction taken. Where the assignment is absolute and unconditional, there is no reason for making the assignor a party. It has been decided in this court* that a mortgagor, who has parted with the equity of redemption, is not a necessaiy party ; and I can see no stronger reason for making the assignor of a judgment a party, than the mortgagor who has parted with all his interest in the lands. The multiplication of parties should be avoided whenever they have no interest at stake in the cause; it can only tend to create expense and embarrassment.
The demurrer must be overruled, with costs.

 Vreeland v. Loubat, ante, page 104.